ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.

Examiner amendments I - II
Examiner’s amendments to the record appear below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

I. Examiner's amendment canceling the restriction requirement
The 1/2/2020 restriction requirement is canceled.  No claims remain withdrawn.
In view of the cancelation of the restriction requirement as to the rejoined inventions, if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is canceled, the provisions of 35 U.S.C. 121 are no longer applicable. (MPEP 804.01 pertains.)

II. Examiner's amendment to the specification title
The title has been amended to "Comparing PIGN transcription and translation levels and sequencing to locate a PIGN mutation," consistent with and specific to the allowed claims.


Reasons for allowance
1/28/2021 claims 21-25 are allowed for the reasons of record and as summarized here.  (Claims 1-20 are canceled.)

Regarding 35 USC 103
The claims are free of the analogous art at least because close art, e.g. the instant inventor's publication first-authored by Teye as cited on the attached form 892, which publication is not prior art but does reflect the history and state of the relevant technology field, shows that the recited combination of PIGN (phosphatidylinositol glycan anchor biosynthesis gene, class N) physical assays and data analyses is not obvious over the prior art, as also indicated by the lack of close art in the search results of the prior art (search notes attached).

Regarding 35 USC 101
Referring to 101 JE analysis as organized in the Office's published January 2019 guidance, no 101 JE rejection applies to the amended claims at least in view of the analysis step 2A, 1st prong, in that the claims are not directed to a JE.
Additionally, no 101 JE rejection applies to the amended claims at least in view of the analysis step 2B, in that the recited combination of "determining a PIGN transcription level," "determining a PIGN translation level" and "sequencing the PIGN gene to locate a mutation" is non-conventional. 

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The 3/28/2017 supplemental drawings are accepted in view of the 6/17/2020 grant of the 5/29/2020 petition for color drawings.


Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.

/G STEVEN VANNI/             Primary Examiner, Art Unit 1631